DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2019/0237457 A1 to Yamada et al.  teaches a method (e.g. ¶ [0058]) of fabricating a power transistor structure (e.g. FIG. 2,3), comprising the steps of:
(a) providing a substrate (1) of a first dopant polarity (¶ [0027]), wherein the substrate includes a body region (2) that is also of the first dopant polarity;
(b) forming a drift region (3, ¶ [0026]), of a second dopant plurality, on or within the substrate;
(c) forming a gate structure (8,9,10) including polysilicon deposition and polysilicon etch (¶ [0058]) over a portion of the body region (2) and a portion of the drift region (3);
(h) providing a dopant of the second dopant polarity into the drift region to form a drain region (7), 
(i) forming a hybrid contact (5 and 11) that is on or within in the source region come to form a hybrid contact that defines first, second, and third electrical junctions, wherein the first electrical junction (between 11 and 5) is a Schottky junction (¶ [0032],[0043],[0044]).
Prior art e.g. U.S. Patent Application Publication Number 2010/0230751 A1 to Botula et al. teaches (e) forming (FIG. 2) a gate sidewall spacer structure (44, ¶ [0030]) such that a first portion of the hybrid contact implant (e.g. FIG. 3 implant 34) is disposed beneath the gate sidewall spacer structure (44) and a second portion of the hybrid contact implant (34) is exposed adjacent to the gate sidewall 
Prior art e.g. U.S. Patent Application Publication Number 2011/0049624 A1 to Guo et al. teaches forming a gate structure (320) by oxide growth (¶ [0020]).
Prior art e.g. U.S. Patent Application Publication Number 2008/0164537 A1 to Cai teaches a source-side body tap (38, ¶ [0047]).
Prior art e.g. U.S. Patent Application Publication Number 2013/0140625 A1 to Piao et al. teaches 
(i) depositing (FIG. 7) a blanket layer of metal (507, ¶ [0055]);
(j) annealing (¶ [0055]) the metal of the blanket layer to react with the exposed silicon/polysilicon on the drain region and a portion of a hybrid contact implant (angle implanted 406 on either side of gate) to form a silicide, wherein the silicide formed on the second portion of the hybrid contact implant has a depth (as pictured), and 
(k) removing (¶ [0056]) unreacted portions of the blanket layer of metal, thereby resulting in metal contacts to the drain region the hybrid contact implant (contacts 517), as is generally known in the art for forming silicided contacts.
	However, prior art fails to reasonably teach or suggest in sufficient detail all of the steps as claimed in claim including:
(d) implanting a dopant of the second dopant plurality into the body region which is aligned to the gate structure, the implanted dopant defining a hybrid contact implant that has a first depth;
(f) diffusing a dopant of the first polarity into the body region to form a body tap;

(j) annealing the metal of the blanket layer to react with the exposed silicon/polysilicon on the body tap, the drain region, the gate structure and the second portion of the hybrid contact implant to form a silicide, wherein the silicide formed on the second portion of the hybrid contact implant has a second depth, and 
(k) removing unreacted portions of the blanket layer of metal, thereby resulting in metal contacts to the body tap, the drain region, the gate structure and the hybrid contact implant;
(l) whereby the silicide, the first portion of the hybrid contact implant, and the second portion of the hybrid contact implant together form a hybrid contact, which constitutes a source region, wherein a channel region is established between the source region and the drift region; and
(m) whereby the resulting hybrid contact defines first, second, and third electrical junctions, wherein the first electrical junction is a Schottky junction formed vertically between the silicide and the substrate, wherein the second electrical junction is an ohmic junction formed laterally between the silicide and the first portion of the hybrid contact implant, and wherein the third electrical junction is a rectifying PN junction between the first portion of the hybrid contact implant and the channel region, together with all of the limitations of the method of claim 1 as claimed.  Claims 2-4 are allowable in virtue of depending upon and including all of the steps of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891